DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because: 
The abstract should avoid using phrases which can be implied, such as, “The embodiments of the present disclosure provide”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
	In paragraph 033, lines 19 and 22, “second sleeve 208” should be “second sleeve 206”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over UPO (GB-1313069) in view of Kief (U.S. Patent No. 8,196,968).
	In regards to claim 1, Upo discloses: 
A system (see fig. 6) for connecting a mainline pipe (see annotated fig. 6 below) with an outlet pipe, the system comprising: 
a first sleeve (see annotated fig. 6) with a shoulder (see annotated fig. 6) on the distal end, and 
wherein the first sleeve comprises a first lip (11, fig. 6) at a proximal end of the first sleeve; and 
a second sleeve (see annotated fig. 6) disposed on the first sleeve and 
comprising a second lip (see annotated fig. 6) at a proximal end of the second sleeve, 
wherein the first lip of the first sleeve is configured to abut an interior surface of the mainline pipe (see annotated fig. 6), and 
wherein the second lip of the second sleeve is configured to abut an exterior surface of the mainline pipe (see annotated fig. 6); and 
a bell and spigot connection (see annotated fig. 6),
but does not explicitly disclose an outlet pipe configured to be coupled to a mainline pipe near a proximal end of the outlet pipe, and 
the first sleeve being disposed on an exterior surface of the outlet pipe.
In regards to the outlet pipe, Kief discloses:
A similar device (see fig. 4) comprising a sleeve (36, fig. 4) with a shoulder (42, fig. 4) and a bell and spigot connection (combination of 38 and 39 in fig. 4),  
wherein bell and spigot connections are known to be coupled to an outlet pipe (see col. 2, lines 64-67 and col 3, line 1, where bell and spigot connections are known to accept a lateral pipe). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an outlet pipe on the system on Upo as bell and spigot connections are known to allow connection between a mainline pipe and an outlet pipe, as taught by Kief (see col. 2, lines 64-67 and col 3, line 1).
In regards to the sleeve disposed on pipe, it is inherent that a pipe would be capable of being disposed on any inner portion of the first sleeve of Upo because the dimensions of the pipe may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.


    PNG
    media_image1.png
    585
    707
    media_image1.png
    Greyscale


	In regards to claim 2, Upo further discloses: 
The system of claim 1, wherein: 
an exterior surface of the second sleeve comprises at least one recess (4, fig. 6), and the recess is configured to accommodate at least a portion of a fastener (see fig. 6, where it appears a fastener is capable of being used on the recess).

	In regards to claim 3, Upo further discloses:
The system of claim 2, wherein the fastener comprises at least one of a non-adjustable band, an adjustable band, a ratcheting band, a zip tie, or a clinch band (it appears all of the mentioned fasteners could be placed on this recess).

	In regards to claim 4, Upo further discloses:
The system of claim 1, wherein: 
an exterior surface of the first sleeve comprises a plurality of ridges (17, fig. 6), 
an interior surface of the second sleeve comprises a plurality of ridges (18, fig. 6), and the ridges of the first sleeve and the ridges of the second sleeve are configured to interact with each other to inhibit movement between the first sleeve and the second sleeve (see line 91 of the translated document provided herein).

	In regards to claim 5, Upo further discloses:
The system of claim 4, wherein the plurality of ridges on the exterior surface of the first sleeve and the plurality of ridges on the interior surface of the second sleeve comprise at least one of lateral ridges extending circumferentially around the exterior surface of the first sleeve and the interior surface of the second sleeve (see annotated fig. 6, where the “teeth” are lateral and would be required to extend circumferentially to allow the teeth to engage each other)  or longitudinal ridges extending longitudinally along the exterior surface of the first sleeve and the interior surface of the second sleeve (see line 91).

	In regards to claim 6, as best understood, Upo further discloses:
The system of claim 4, wherein the ridges of the first sleeve and the ridges of the second sleeve are configured to interact with each other to inhibit movement along at least one of a longitudinal axis or a vertical axis between the first sleeve and the second sleeve (see line 91, where it is inherent teeth engaging with each other would inhibit movement along the longitudinal axis as shown in annotated fig. 6).

	In regards to claim 7, Upo further discloses:
The system of claim 1, wherein the first lip comprises a curvature that corresponds to a curvature of the interior surface of the mainline pipe (see annotated fig. 6).

	In regards to claim 8, Upo further discloses:
The system of claim 1, wherein the second lip comprises a curvature that corresponds to a curvature of the exterior surface of the mainline pipe (see annotated fig. 6).

	In regards to claim 12, Upo in view of Kief further disclose:
The system of claim 1, wherein the outlet pipe is configured to extend past both ends of the first sleeve (see annotated fig. 6 of Upo, where a pipe would be capable of extending past both ends).

	In regards to claim 13, Upo in view of Kief further discloses:
The system of claim 1, wherein the outlet pipe is configured to extend past only a distal end of the first sleeve (it is inherent a pipe is capable of only extending past a distal end of the first sleeve because of the shoulder of the first sleeve as shown in annotated fig. 6 of Upo).

	In regards to claim 14, as best understood, Upo further discloses:
A system (see fig. 6) for connecting a mainline pipe with an outlet pipe, the system comprising: 
a first sleeve (see annotated fig. 6) with a shoulder (see annotated fig. 6) and comprising a first lip (see annotated fig. 6) at a proximal end of the first sleeve, the first lip being configured to abut an interior surface of the mainline pipe (see annotated fig. 6); and
a second sleeve (see annotated fig. 6) disposed on the first sleeve and comprising a second (see annotated fig. 6) lip at a proximal end of the second sleeve, the second lip being configured to abut an exterior surface of the mainline pipe (see annotated fig. 6), wherein: 
an exterior surface (see annotated fig. 6) of the second sleeve comprises at least one recess (see annotated fig. 6) being configured to accommodate at least a portion of a fastener (see annotated fig. 6, where the recess would be able to accommodate a fastener), 
an exterior surface of the first sleeve comprises a plurality of ridges (see annotated fig. 6), 
an interior surface of the second sleeve comprises a plurality of ridges (see annotated fig. 6), and 
the ridges of the first sleeve and the ridges of the second sleeve are configured to interact with each other to inhibit movement between the first sleeve and the second sleeve (see annotated fig. 6),
but does not explicitly disclose an outlet pipe configured to be coupled to a mainline pipe near a proximal end of the outlet pipe, and 
the first sleeve being disposed on an exterior surface of the outlet pipe.
In regards to the outlet pipe, Kief discloses:
A similar device (see fig. 4) comprising a sleeve (36, fig. 4) with a shoulder (42, fig. 4) and a bell and spigot connection (combination of 38 and 39 in fig. 4),  
wherein bell and spigot connections are known to be coupled to an outlet pipe (see col. 2, lines 64-67 and col 3, line 1, where bell and spigot connections are known to accept a lateral pipe). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an outlet pipe on the system on Upo as bell and spigot connections are known to allow connection between a mainline pipe and an outlet pipe, as taught by Kief (see col. 2, lines 64-67 and col 3, line 1).
In regards to the sleeve disposed on pipe, it is inherent that a pipe would be capable of being disposed on any inner portion of the first sleeve of Upo because the dimensions of the pipe may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.

	In regards to claim 15, Upo further discloses:
The system of claim 14, wherein the plurality of ridges on the exterior surface of the first sleeve and the plurality of ridges on the interior surface of the second sleeve comprise at least one of lateral ridges (see annotated fig. 6) extending circumferentially around the exterior surface of the first sleeve and the interior surface of the second sleeve (see annotated fig. 6, where the “teeth” are lateral and would be required to extend circumferentially to allow the teeth to engage each other) or longitudinal ridges extending longitudinally along the exterior surface of the first sleeve and the interior surface of the second sleeve.

	In regards to claim 16, as best understood, Upo further discloses:
The system of claim 14, wherein the ridges of the first sleeve and the ridges of the second sleeve are configured to interact with each other to inhibit movement along at least one of a longitudinal axis or a vertical axis between the first sleeve and the second sleeve (see line 91, where it is inherent the teeth engaging with each other would inhibit movement along the longitudinal axis as shown in annotated fig. 6).

	In regards to claim 17, Upo further discloses:
The system of claim 14, wherein the first lip comprises a curvature that corresponds to a curvature of the interior surface of the mainline pipe (see annotated fig. 6).

	In regards to claim 18, Upo further discloses:
The system of claim 14, wherein the second lip comprises a curvature that corresponds to a curvature of the exterior surface of the mainline pipe (see annotated fig. 6).

	Claim(s) 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Upo in view of Kief as applied to claims 1 and 14 above and in further view of Wessel (EP-2754763).
	In regards to claim 9 and 19, Upo in view of Kief discloses:
The system of claim 1 and 14, wherein an inner diameter of the second sleeve is greater than an outer diameter of the first sleeve, wherein the second sleeve comprises an edge (see annotated fig. 6 of Upo),
but does not explicitly disclose a gap. 
However, Wessels discloses a similar device (see fig. 3c) comprising a gap (d1, fig. 3c) formed between a first sleeve (20, fig. 3c) and a second sleeve (41, fig. 3c) when the second sleeve is disposed on the first sleeve to prevent pressure exerted on an edge (24, fig. 3c) of the second sleeve (see col. 12, lines 28-37). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first and second sleeve of Upo with the provision of a gap to prevent pressure exerted on the edge of the second sleeve, as taught by Wessels (see col. 12, lines 28-37).

	In regards to claim 10, as best understood, Upo in view of Kief and Wessels discloses:
		The system of claim 9, but does not explicitly disclose the gap is about 0.1 inches wide.
However, while Wessels does not expressly disclose “the gap is 0.1 inches wide”, the “gap width” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Wessels to have the “the gap is 0.1 inches wide”, as the “gap width” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Claim(s) 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Upo in view of Kief as applied to claims 1 and 14 above and in further view of Happel (U.S. Patent No. 7,677,603).
In regards to claim 11 and 20, Upo in view of Kief discloses:
The system of claims 1 and 14, but does not disclose a gap between the pipe and first sleeve. 
However, Happel discloses a similar system (see fig. 5) used between pipes and structures in underground pipeline systems (see col. 1, lines 20-23), 
wherein the system comprises a first sleeve (24, fig. 5) comprising a sealing element (26, fig. 5) to create a gap (54, fig. 5) between an interior surface (28, fig. 5) of the first sleeve and an exterior surface of an outlet pipe when the first sleeve is disposed on the exterior surface of the outlet pipe,
wherein the sealing element creates a compressive seal between the pipe and first sleeve AND the first sleeve and wall (see col. 2, lines 50-56); 
wherein the gap is advantageously used to accommodate angular deflections of pipe in directions away from its central longitudinal axis (see col. 6, lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first sleeve with the provision of the seal of Happel to provide the benefit of creating a compressive seal between the pipe and first sleeve AND accommodating angular deflections of the outlet pipe, as taught by Happel (see col. 2, lines 50-56; see col. 6, lines 36-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCann et al. (U.S. Patent No. 8,511,715) discloses a similar device to the present invention.
Weagant (U.S. Patent No. 3,423,518) discloses a similar device to the present invention. 
Rowe (U.S. Patent No. 5,704,656) discloses a similar device to the present invention with the use of fasteners. 
Lawrence et al (U.S. Patent No. 5,129,684) discloses a similar device to the present invention.
Oostenbrink et al. (U.S. Patent No. 4,441,744) discloses a similar device to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679